DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/10/2020 was filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JPS54124364, as provided by Applicant; refer to attached translation) in view of Jones (US 3,324,678).
Regarding claim 1, Watanabe discloses a refrigerator, comprising: 
a cabinet (11) including a first chamber (13), and a second chamber (14) arranged below the first chamber;
a partition wall (12) provided between the first chamber (13) and the second chamber (14); 
an evaporator case (within area 24) provided at the partition wall (12); 
an evaporator (17) installed inside of the evaporator case, the evaporator including a first heat exchanger (refer to the first heat exchange portion as can be seen from Fig. 4 below), a second heat exchanger (refer to the second heat exchange portion as can be seen from Fig. 4 below), and a fan suction passage formed between the first heat exchanger and the second heat exchanger (refer to Figs. 3-5, wherein fan suction passage is formed by fan 20) to allow cold air passing through the first and second heat exchangers to flow through the fan suction passage;
a tray (refer to Fig. 3 below) provided below the evaporator to collect (and capable of collecting) defrosting fluid, wherein the tray comprises:

a second portion provided below the second heat exchanger (portion of the tray below the second heat exchange portion as can be seen from Fig. 4 below).


    PNG
    media_image1.png
    314
    599
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    360
    552
    media_image2.png
    Greyscale



However, Jones teaches a single evaporator combination refrigerator, comprising a third portion (49) including a recess formed below a fan suction passage (fan suction passage 16 from fan 12, Fig. 2) and provided between a first portion and a second portion (refer to Fig. 2, wherein said recess 49 is located between a first and a second portion of a tray 31), in order to drain condensate (refer to col. 4, lines 45-50).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Watanabe by providing a third portion provided between the first portion and the second portion, the third portion including a recess formed below the fan suction passage in view of the teachings by Jones, in order to drain condensate.

Claims 2, 4, 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JPS54124364, as provided by Applicant; refer to attached translation), Jones (US 3,324,678), and further in view of Cho (US 2012/0096887).
Regarding claim 2, Watanabe as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Watanabe as modified discloses a blowing fan (20), but fails to explicitly disclose a grill cover arranged on a rear side of the evaporator case and having a fan seat, and the blowing fan mounted to the fan seat, wherein the third portion is inclined downward at a first angle toward the grill cover.

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Watanabe by providing a grill cover arranged on a rear side of the evaporator case and having a fan seat, and the blowing fan mounted to the fan seat, wherein the third portion is inclined downward at a first angle toward the grill cover in view of the teachings by Cho, in order to partition the inner space of the cabinet into a space for the evaporator in which cold air is generated and a food storage space for actually keeping foods.

Regarding claim 4, Watanabe as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Watanabe as modified discloses a drain pipe (249 as taught by Cho) provided at a rear side of the tray and configured to discharge fluid collected in the tray to a machine room (170 as taught by Cho) of the refrigerator, wherein the tray further includes a tray guide (241 as taught by Cho) inserted into the drain pipe (by means of 246 as taught by Cho) and inclined downward from the third portion to a rear of the refrigerator.

Regarding claim 8, Watanabe as modified meets the claim limitations as disclosed above in the rejection of claim 4. Further, Watanabe as modified discloses wherein the machine room (170 as taught by Cho), in which a compressor is installed (refer to Fig. 2 by Cho), is provided below the second chamber, and wherein the drain pipe (249 as taught by Cho) extends downward and communicates with the machine room (refer to Fig. 2 by Cho).

Regarding claim 9, Watanabe as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Watanabe as modified discloses wherein the grill cover (240 as taught by Cho) includes a cover insertion hole (accommodation portion 122 as taught by Cho) into which the tray is inserted, and wherein the refrigerator further includes a condensed fluid guide (247 as taught by Cho) that protrudes from a surface of the grill cover and is configured to allow the condensed fluid generated around the fan suction port to flow downward.

Regarding claim 14, Watanabe discloses a refrigerator, comprising:
a cabinet (11) including a first chamber (13), and a second chamber (14) arranged below the first chamber;
a partition wall (12) provided between the first chamber (13) and the second chamber (14); 
an evaporator case (within area 24) provided at the partition wall (12); 

a tray (refer to annotated Fig. 3 above) provided below the evaporator to collect (and capable of collecting) defrosting fluid, wherein the tray comprises:
a first portion provided below the first heat exchanger (portion of the tray below the first heat exchange portion as can be seen from annotated Fig. 4 above); and
a second portion provided below the second heat exchanger (portion of the tray below the second heat exchange portion as can be seen from annotated Fig. 4 above). 
While Watanabe discloses the fan suction passage, Watanabe fails to explicitly disclose a third portion provided between the first portion and the second portion, the third portion including a recess formed below the fan suction passage.
However, Jones teaches a single evaporator combination refrigerator, comprising a third portion (49) including a recess formed below a fan suction passage (fan suction passage 16 from fan 12, Fig. 2) and provided between a first portion and a second portion (refer to Fig. 2, wherein said recess 49 is located between a first and a second portion of a tray 31), in order to drain condensate (refer to col. 4, lines 45-50).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Watanabe by providing a third 
While Watanabe as modified discloses the evaporator case, Watanabe as modified fails to explicitly disclose a grill cover arranged on a rear side of the evaporator case, wherein the third portion is inclined downward at a first angle toward the grill cover.
However, Cho further teaches a refrigerator, comprising a grill cover (240) arranged on a rear side of an evaporator case (122), wherein a portion (241) forming a recess is inclined downward at a first angle toward the grill cover (toward portion 246 of the grill cover as can be seen from Fig. 8), in order to partition an inner space into a space for the evaporator in which cold air is generated and a food storage space for actually keeping foods (refer to par. 51, lines 5-7).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Watanabe by providing a grill cover arranged on a rear side of the evaporator case, wherein the third portion is inclined downward at a first angle toward the grill cover in view of the teachings by Cho, in order to partition the inner space of the cabinet into a space for the evaporator in which cold air is generated and a food storage space for actually keeping foods.

Allowable Subject Matter
Claims 3, 5-7, 10-13 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763